 

--------------------------------------------------------------------------------



Exhibit 10.1
 
FOURTH AMENDMENT TO
 
KAMAN CORPORATION
 
AMENDED AND RESTATED
 
CHANGE IN CONTROL AGREEMENT
 
THIS FOURTH AMENDMENT (this “Amendment”) is dated March 21, 2013, between Kaman
Corporation, a Connecticut corporation (the “Company”), and William C. Denninger
(the “Executive”).
 
WHEREAS, the Executive and the Company are parties to an Amended and Restated
Change in Control Agreement effective as of November 17, 2008, as amended (the
“Agreement”); and
 
WHEREAS, the Company desire to replace the existing Section 5.2 of the Agreement
with the alternative proposed by the Company in this Amendment; and
 
WHEREAS, the Executive agrees with the terms of this Amendment;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
 
1.  
Section 4999 Excise Tax.  Section 5.2 of the Agreement is amended and restated
in its entirety to read as follows:

 
“5.2 Section 4999 Excise Tax


The Executive shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any payment received
under the Agreement, including, without limitation, any Excise Tax; provided,
however, that any payment or benefit received or to be received by the Executive
in connection with a Change in Control or the termination of employment whether
payable under the terms of the Agreement or any other plan, arrangement or
agreement with the Company or an affiliate (collectively, the “Payments”) that
would constitute a “parachute payment” within the meaning of Section 280G of the
Code, shall be reduced to the extent necessary so that no portion thereof shall
be subject to the Excise Tax but only if, by reason of such reduction, the net
after-tax benefit received by the Executive shall exceed the net after-tax
benefit that would be received by the Executive if no such reduction was made. 
For purposes of this Section:


(a)          The “net after-tax benefit” shall mean (i) the Payments which the
Executive receives or is then entitled to receive from the Company or its
affiliates that would constitute “parachute payments” within the meaning of
Section 280G of the Code, less (ii) the amount of all federal, state and local
income and employment taxes payable by the Executive with respect to the
foregoing calculated at the highest marginal income tax rate for each year in
which the foregoing shall be paid to the Executive (based on the rate in effect
for such year as set forth in the Code as in effect at the time of the first
payment of the foregoing), less (iii) the amount of Excise Tax imposed with
respect to the payments and benefits described in (i) above.


 
- 1 -

--------------------------------------------------------------------------------

 
 
(b)          All determinations under this Section will be made by an accounting
firm or law firm that is selected for this purpose by the Company’s Chief
Executive Officer prior to the Change in Control (the “280G Firm”).  All fees
and expenses of the 280G Firm shall be borne by the Company.  The Company will
direct the 280G Firm to submit any determination it makes under this Section and
detailed supporting calculations to the Executive and the Company as soon as
reasonably practicable. 


(c)           If the 280G Firm determines that one or more reductions are
required under this Section, the 280G Firm shall also determine which Payments
shall be reduced (first from cash payments and then from non-cash benefits) to
the extent necessary so that no portion thereof shall be subject to the Excise
Tax imposed, and the Company shall pay such reduced amount to the Executive. 
The 280G Firm shall make reductions required under this Section in a manner that
maximizes the net after-tax amount payable to the Executive.


(d)          As a result of the uncertainty in the application of Section 280G
at the time that the 280G Firm makes its determinations under this Section, it
is possible that amounts will have been paid or distributed to the Executive
that should not have been paid or distributed (collectively, the
“Overpayments”), or that additional amounts should be paid or distributed to the
Executive (collectively, the “Underpayments”).  If the 280G Firm determines,
based on either the assertion of a deficiency by the Internal Revenue Service
against the Company or the Executive, which assertion the 280G Firm believes has
a high probability of success or controlling precedent or substantial authority,
that an Overpayment has been made, the Executive must repay the Overpayment to
the Company, without interest.  If the 280G Firm determines, based upon
controlling precedent or substantial authority, that an Underpayment has
occurred, the 280G Firm will notify the Executive and the Company of that
determination and the amount of that Underpayment will be paid to the Executive
promptly by the Company.


(e)          The parties will provide the 280G Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
280G Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section.”


2.  
Appendix A.  Appendix A (Tax Gross-up Payment Rules and Procedures) to the
Agreement is deleted in its entirety.



3.  
Capitalized Terms. Capitalized terms not otherwise defined in this Amendment
shall have the meanings ascribed to them in the Agreement.



4.  
Full Force and Effect. As expressly modified by the terms of this Amendment, the
provisions of the Agreement shall continue in full force and effect.

 
5.  
Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed an original and which together shall constitute but one
and the same instrument.

 
6.  
Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Connecticut without regard to its conflicts of
law principles.

 

-  -
 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, as of the
day and year first written above.



 
 
     
Kaman Corporation
         
/s/ Neal J. Keating
   
Chairman, President & Chief Executive Officer
             
 
     
William C. Denninger
       
 
/s/ William C. Denninger
   
William C. Denninger


 
- 3 -

--------------------------------------------------------------------------------

 
 
 
